Citation Nr: 9925591	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-00 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a skin disorder of the 
right leg, claimed as due to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the RO.  


FINDING OF FACT

The veteran's claim of service connection for a skin disorder 
of the right leg, claimed as due to exposure to herbicides, 
is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a skin disorder of the right leg, 
claimed as due to exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  Respiratory cancers shall have become manifest 
within 30 years after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  

Here, the veteran served in Vietnam during the Vietnam era; 
however, he has not been diagnosed as having a disease listed 
at 38 C.F.R. § 3.309(e).  Thus, it is not presumed that he 
was exposed to herbicides during service.  See McCartt v. 
West, 12 Vet. App. 164 (1999). 

The veteran's service medical records show that he was seen 
in February 1966 with sparsely distributed papular eruptions 
of the arms, hands, trunk and legs.  It was noted that the 
eruptions began as a pruritic macule, then became vesicular-
the vesicles were filled with a serous fluid.  The impression 
was that of contact dermatitis.  In January 1967, the veteran 
had erythematous papular lesions of the back and chest.  The 
diagnosis was that of papular urticaria.  

In September 1996, the veteran filed the instant claim, 
alleging that he had a skin disorder on the lower portion of 
his right leg since service.  The earliest post-service 
medical evidence of a skin disorder is dated in September 
1977.  

In October 1996, a VA examiner diagnosed chronic lichenified 
eczema of the right lower leg.  The examiner noted that the 
eczema may be causally related to herbicide exposure.   

Given the veteran's treatment for dermatitis in service and 
the VA physicians' statement that eczema may be attributable 
to herbicide exposure, the Board finds that the veteran's 
claim is plausible.  That is, the Board finds the claim of 
service connection for a skin disorder of the right leg, 
claimed as due to exposure to herbicides, is well grounded.  
38 U.S.C.A. 5107(a).




ORDER

As the claim of service connection for a skin disorder of the 
right leg, claimed as due to exposure to herbicides, is well 
grounded, the appeal is granted to this extent, subject to 
further action specified below.


REMAND

As noted hereinabove, a VA examiner has posited a possible 
etiological relationship between the veteran's current skin 
disorder and claimed exposure to herbicides in service.  As 
there is no presumption of herbicide exposure, the RO must 
determine whether the veteran was exposed to herbicides while 
in service.  

The Board notes, however, that given the treatment for a skin 
rash in service and the veteran's allegation that he has had 
a skin rash since service, the RO should also develop the 
claim on a direct service incurrence basis.  See Savage v. 
Gober, 10 Vet. App. 488; 38 C.F.R. § 3.303(b).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for a skin disorder since 
service.  In particular, he should 
identify all health care providers who 
may have treated his skin disorder before 
September 1977 as well as all health care 
providers who may have attributed his 
skin disorder to herbicide exposure.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  If indicated, the RO should contact 
the United States Armed Services Center 
for the Research of Unit Records, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197.  That agency should 
be requested to provide any information 
which might corroborate the veteran's 
allegation of exposure to Agent Orange.

3.  Then, the RO should arrange for a VA 
dermatology examination to determine the 
nature and etiology of the veteran's skin 
disorder.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current skin 
disorder of the right leg is 
etiologically related to the 
"dermatitis" diagnosed in service, or 
to verified herbicide exposure in 
service.  A complete rationale must be 
provided for any opinion expressed.  The 
examiner's report should be associated 
with the claims folder.

4.  After undertaking any additional 
necessary development, the RO should 
review the veteran's claim of service 
connection for a skin disorder.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals







